 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUniversal Fuels, Inc.andMichaelW. Anderson.Cases 5-CA-18660 and 5-CA-18978April 19, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTUpon a charge filed by the Charging Party onFebruary 17, 1987, and amended on May 26, 1987,inCase 5-CA-18660, and a charge filed by theCharging Party on July 2, 1987, in Case 5-CA-18978, the General Counsel of the National LaborRelations Board, on August 28, 1987, issued anorder consolidating cases, amended complaint, con-solidated complaint, and notice of hearing againsttheRespondent alleging that it violated Section8(a)(1) of the Act.' The Respondent filed a timelyanswer to the complaint denying that its conductviolated the Act and moving to dismiss.On January 13, 1989, the parties jointly movedto transfer the proceedings to the Board, withoutbenefit of a hearing before an administrative lawjudge, and submitted a proposed record consistingof the parties' stipulation of facts and attached ex-hibits including the formal papers. On March 8,1989, the Deputy Executive Secretary, by directionof the Board, issued an order granting the motion,approving the stipulation, and transferring the pro-ceedings to the Board. The Respondent and theGeneral Counsel subsequently filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in the case, the Boardmakes the followingFINDINGS OF FACT1. JURISDICTIONThe Respondent, Universal Fuels, Inc., an Ala-bama corporation, with an office and place of busi-ness in Lexington Park, Maryland, is engaged inaircraft fuel transportation for the United StatesNavy at the Patuxent River Naval Air Station,Lexington Park, Maryland. During the 12 monthspreceding August 28, 1987, a representative period,the Respondent, in the course and conduct of itsbusiness,performed aircraft fuel transportationservices for the United States Navy valued inexcess of $50,000. In the same period the Respond-'The amended consolidated complaint superseded a complaint issuedearlier m Case 5-CA-18660. The Regional Director subsequently grantedthe Charging Party's request to withdraw certain allegations of the un-derlymg charges and ordered that the corresponding paragraphs of theamended consolidated complaint be withdrawn.ent purchased and received supplies valued inexcess of $5000 directly from points outside theState of Maryland. The Respondent's operationshave a substantial impact on the national defense ofthe United States.We find that the Respondent isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. We fur-ther find that the Union, the American Federationof Government Employees, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.II.ALLEGED UNFAIR LABOR PRACTICESThe issue is whether the Respondent has violatedSection 8(a)(1) of the Act by maintaining certainrules permitting the imposition of discharge or dis-cipline on employees for misrepresentations con-cerning their benefits or claims for pay or employ-ment.A. FactsThe Respondent and the Union had a collective-bargaining agreementeffective from May 1, 1986,untilSeptember 1, 1989, which covered wages,hours, and other terms and conditions of employ-ment.Since August 19, 1986, the Respondent, pur-suant to article IX, section 2 of the collective- bar-gaining agreement has maintainedthe followingrules:Just causefor the purpose of discipline or forthe purpose of discharge, or either, shall in-clude: . . .misrepresentation in connectionwith any employee benefit . . . misrepresenta-tion of any material fact in connection withany claim concerning his employment or hispay.. . .During contract negotiations the Respondent pro-posed the language of article IX and the Unionsought and obtained three modifications to the arti-cle unrelated to the quoted portion.B. Contentionsof theParties1.The GeneralCounsel's contentionsThe General Counsel argues that the rules con-stitute an impermissible restriction on the employ-ees' Section 7 rights to discuss wages and benefits.The General Counsel argues that the Board hasconsistently held that communications that are oth-erwise protected concerted communications do notlose their protected character merely because theyare false,but only when they are deliberately andmaliciously false. Because the quoted rulesprohibitmere misrepresentations on topics that may well be298 NLRB No. 31 UNIVERSAL FUELSpart of protected concerted activities, the GeneralCounsel arguesthatthe rules are unlawfully broad.The GeneralCounsel argues that the inclusion ofthe quoted rules as part of a collective-bargainingcontract agreed toby the Uniondoes not make itlawful because the Supreme Court and the Boardhave held that an agreement cannot waive employ-ees' Section7 rightsto communicate.22.TheRespondent's contentionsThe Respondent argues that the challenged rulescould not reasonably be interpreted by an employ-ee to prohibit protected activity3 because they donot facially apply to union or concerted activities,but rather appear to deal with matters suchas falsi-fying insuranceclaims,reasons for absence, ortimecards.With regard to the first rule (misrepre-sentation in connection with an employee benefit),it arguesthat "employee benefits" is universally un-derstood to refer to subjects such as insurance orvacations,which are expressly provided for in thecollective-bargainingagreement. It argues that therule reasonably requires that employees refrainfrom making false representations concerning enti-tlement to benefits and' that no reasonable employ-ee could interpret it to restrict protected activities.With regard to the second rule (misrepresentationof any material fact in connection with any claimconcerning his employment or pay), the Respond-ent arguesthat this "obviously"dealswith time-keeping requirements. Further,itarguesthat be-cause prohibitedmisrepresentationsmust be "inconnection with a claim" for an individual's em-ployment or pay, the rule cannot reasonably be in-terpreted to encompass general misrepresentationsconcerning employment or pay.Finally, the Respondent argues that the Unionwaived the employees" Section 7 rights that are in-volved in this case by agreeing to the quotedrules.4C. DiscussionThe rules in question concern employee benefitsand pay, both of which are common topics for pro-tected concerted communications. The second rulealso encompass most protected communications, in_cluding those about benefits and pay. Truthfulcommunications' about these topics are clearlywithin the protection of the Act. Moreover, be-cause of the importance of communication between2 CitingMassey-Ferguson, Inc.,246NLRB 1100, 1101 (1979), andNLRB v.Magnavox Co.of Tennessee,415 U S. 322 (1974)3 CitingNLRB v. Certified Grocers of Illinois,806 F.2d 744 (7th Cir.1986).4 CitingMagnavox,supra;NLRB v. Mid-States Metal Products,403 F.2d702 (5th Cir. 1468), andNLRB v. United Technologies,706 F.2d 1254 (2dCir. 1983).255employees to other protected concerted and unionactivities, theAct's protection extends to state-ments that are false, provided that the misrepresen-tation is not deliberate or malicious. As the Boardstated inWalls Mfg. Co.:5Employees do not forfeit the protection ofthe Act if, in voicing their dissatisfaction withmatters of common concern, they give curren-cy to inaccurate information, provided that itis not deliberately or maliciously false.The Board has consistently found that ruleswhich prohibit the making of "false, vicious or ma-licious statements" violate Section 8(a)(1) becausethey include within their proscription false state-ments that may nonetheless be protected .6 As thecourt stated in enforcing the Board's Order inAmerican Cast Iron Pipe Co.,supra:We agree with the Board that the major flawin [these] rules is that they proscribe "false" aswell as "vicious or malicious" statements... .Punishing employees for distributing merely"false" statements fails to define the area ofpermissible conduct in a manner clear to em-ployees and thus causes employees to refrainfrom engaging in protected activities. .. .These rules' prohibit and punish employees se-verely for "false" statements about the compa-ny; the rules are not limited to disloyal falsestatements. If disloyalty is the problem [theemployer] seeks to address, it must do so di-rectly rather than through an impermissiblybroad rule.Similarly, the Board has found unlawful a rulethat prohibited discussion of the "hospital affairs,patient information and employee problems." InPontiac Osteopathic Hospital,284 NLRB 442 (1987),the Board adopted the judge's finding that this rulewas unlawfully overbroad and his reasoning that:[The] ban could reasonably be construed byemployees to preclude discussing informationconcerning terms and conditions of employ-ment, including wages, which, could fall underthe broad categories of hospital affairs and em-ployee problems.WhileRespondentmighthave a substantial and legitimate interest inlimiting or prohibiting discussion of some as-pects of its affairs, or of its employees' person-al problems, and certainly of patient informa-tion, it has offered no justification for the5 137 NLRB 1317, 1319 (1962), enfd. sub nom.Ladies Garment Work-ers, 321 F 2d 753 (D.C. Cir. 1963).s AmericanCast Iron Pipe Co.,234 NLRB 1126 (1978), enfd. 600 F.2d132 (8th Cir. 1979),RadissonMuehlebach Hotel,273 NLRB 1464 (1985),St Joseph Hospital Corp,260 NLRB 691 (1982) 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbroad policy stated in its confidential informa-tion rule.We find that the rules here are unlawfully broadbecause they could reasonably be understood as en-compassing conduct protected by the Act, includ-ing conduct manifesting employees' disagreementwith their collective-bargaining representative's po-sition regarding contractual provisions.The rule pertaining to misrepresentations con-cerning employee benefits, for example, might rea-sonably encompass the employees' good-faith mis-interpretation of a provision in the collective-bar-gaining agreement-one that perhaps the union andthe employer did not agree with or one that com-pared contractual benefits unfavorably with bene-fits provided under a rival union's contract.The rule pertaining to misrepresentations of ma-terial fact concerning employment or pay claimshas similar problems. It could reasonably be under-stood as encompassing claims for pay or employ-ment entitlements that failed to disclose facts thatemployees might inaccurately believe were not ma-terial to their entitlements under the contract. Fur-thermore, it is not an unreasonable reach to readthe term "claim" in the broader sense of grievanceof some sort, so that this rule might also reasonablybe read as threatening disciplinary sanctions forvoicing employment grievances on the basis offacts that turn out to be wrong. And again, suchclaimsmight imply criticism of the incumbentunion that negotiated the collective-bargainingagreement or might represent interpretations of theagreement with which the Union disagreed. Wecertainly cannot agree with the Respondent's con-tention that the rule "obviously deals with time-keeping requirements," because it does not evenmention timekeeping.?We, of course, do not dispute that the Respond-ent has a substantial and legitimate interest in pro-hibiting, as it argues, "such matters as falsifying in-surance claims, falsifying the reasons for absence,falsifying a claim for funeral leave, [or] falsifyingtime cards." Furthermore, we do not dispute thatthe rules might reasonably be read as applying tosuch matters. As noted above, however, they canreasonably be read asalsoencompassing activityprotected by Section 7 of the Act. To paraphrasethe court of appeals' statement inAmerican CastIron Pipe Co.,quoted above, if falsification of time-' Because we are applying a reasonableness standard in determininghow these rules might be read,we are notat odds withthe standard ap-pliedby theSeventh CircuitinCertifiedGrocers,supra, on which the Re-spondent relies.The courtdeclined to enforce the Board's order in thatcase because it deemed the Board's constructionof theparticular "Yule"in that case unreasonable.The rules here are different and, for the rea-sons set forth above, we believe they could be reasonably read as infring-ing on Sec. 7 rights.cards or claims for funeral leave are the problemsthat the respondent seeks to address, it must do sodirectly, not through an impermissibly broad rule.Finally,we reject the Respondent's contentionthat the rules are lawful because they are includedinacollective-bargainingagreementwith theUnion. Under the principles ofNLRB Y. MagnavoxCo. of Tennessee,supra, 415 U.S. at 325, a unionmay not waive employees' rights relating to theirchoice of a bargaining representative-"whether tohave no bargaining representative, or to retain thepresent one, or to obtain a new one."" AlthoughMagnavoxdealtwith a general prohibition on thedistribution of literature that prohibited the distri-bution of views opposing or supporting the incum-bent union, and the rules at issue here are not ex-pressly related to the status of an incumbent union,we believe the rules here are equally destructive' ofemployees' rights to oppose or support an incum-bent union. Employees should be free, for example,to voice their views concerning what the contractgrants them as to pay and benefits, whether or nottheir union and their employer take a differentview; and, unless they, are engaging in deliberate ormalicious falsehoods, they should be free to makeinvidious comparisons between their pay and bene-fitsand those of employees working under con-tractswith other unions. Because the rules herereasonably can be read as infringing on these free-doms, the Union effected an invalid waiver of theemployees' rights by agreeing to the rules.9Wea In the underlying decision inMagnavox(195 NLRB 265 (1972)),theBoard had abandoned a distinction made inGale Products,142 NLRB1246 (1963), between employees' Sec. 7 conduct in support of a union(which the Board had found a union could waive)and protected conductin opposition to the incumbent (which could not be waived).9We do not agree that our holding here is necessarily inconsistentwithUnited Technologies,supra, on which the Respondent relies Thecourt's decision was based in part on its view that the Board was collat-erally estopped by an earlier decision finding a lawful waiver of the rulein question.Although the court also held that finding the waiver lawfulwas consistent with the Supreme Court's decision inMagnavox,such aholding would not control the instant case. The Court found the rulethere acceptable because it viewed it not as a total ban on in-plant solici-tations,but only a time- and-place limitation-barring such activityduring "paid"time on the employer's premises.As explained above, therules at issue here could be read as totally prohibiting employee commu-nications concerningpay or benefits if they are maccurate.The Respondent's reliance onMid-StatesMetal Products,supra, is mis-placed.That decision,which enforced a Board order requiring the em-ployer to cease and desist from maintaining an overbroad no-solicitationand no-distribution clause in the collective-bargaining agreement, in factessentially foreshadowed the Supreme Court's later decision inMagnavox.The Respondent'sreliance onElectricalWorkers IBEW Local 1212(WPIX,Inc.),288NLRB 374 (1988), is also misplaced. That case in-volved a contract provision governing seniority for employees who tookleaves of absences to work for their union-a provision the Board foundlawful because it neither conferred gains nor imposed losses on those em-ployees in comparison with employees who continued to work in the unitand thus it neither encouraged nor discouraged union activity. The provi-sion had nothing to do with employee communications concerning em-ployment conditions. UNIVERSAL FUELS257find that the Union here could not waive the em-ployees' rights to protected communications byagreeing to the rules in question.CONCLUSIONS OF LAW1.Universal Fuels, Inc. is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The ' Respondent has violated Section 8(a)(1)of the Act by maintaining in its collective-bargain-ing agreement with the union rules that state:Just cause for the purpose of discipline or forthe purpose of discharge, or either, shall in-clude: . . . misrepresentation in connectionwith any employee benefit, . . . misrepresenta-tion of any material fact in connection withany claim concerning his employment or hispay. .. .4.The, unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of theAct.REMEDYHaving found that the Respondent has engagedin an unfair labor practice in violation of Section8(a)(1) of the Act, we shall order it to cease anddesist and take certain affirmative action designedto effectuate the policies of the Act.10ORDERercise of the rights guaranteed them in Section 7 ofthe Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Expunge from its collective-bargaining agree-ment the following definitions of what constitutesjust cause for the purpose of discipline or for thepurpose of discharge:misrepresentation in connection with any em-ployee benefit, . . . misrepresentation of anymaterial fact in connection with any claimconcerning his employment or his pay.(b) Post at its facility in Lexington Park, Mary-land, copies of the attached notice marked "Appen-dix "11 Copies of the notice, on forms provided bytheRegional Director for Region 5, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board" shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board."The National Labor Relations Board orders thattheRespondent, Universal Fuels, Inc., LexingtonPark,Maryland, its officers,agents,successors, andassigns, shall1.Cease and desist from(a)Maintaining rules initscollective-bargainingagreementwith the American Federation of Gov-ernment Employees, AFL-CIO to the extent thatthey provide thatJust cause for the purpose of discipline or forthe purpose of discharge, or either, shall in-clude: . . . misrepresentation in connectionwith any employee benefit, . . .misrepresenta-tion of any material fact in connection withany claim concerning his employment or hispay. . . .(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-10 The complaint requested a visitatonal provision. Under the circum-stances of this case, we find it unnecessary. SeeCherokee Marine Termi-nal,287 NLRB 1080 (1988)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT give effect to any rules in our col-lective-bargaining agreementwith the AmericanFederation of Government Employees,AFL-CIO,to the extent that they provide thatJust cause for the purpose of discipline or forthe purpose of discharge,or either,shall in-clude:.. .misrepresentation in connectionwith any employee benefit,...misrepresenta-tion of any material fact in connection withany claim concerning his employment or hispay. 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterferewith, restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL expunge from our collective-bargain-ing agreement with the American Federation ofGovernment Employees,AFL-CIO the followingdefinitions of what constitutes just cause for thepurpose of discipline or for the purpose of dis-charge:misrepresentation in connection with any em-ployee benefit,. . .misrepresentation of anymaterial fact in connection with any claimconcerning his employment or his pay.UNIVERSAL FUELS, INC.